Exhibit 10.11

AGREEMENT

 

Between
CHART STORAGE SYSTEMS
Plaistow, New Hampshire
member of Chart Industries Cryogenic Storage Systems Division

 

and the

 

International Brotherhood of
Boilermakers, Iron Ship Builders,
Blacksmiths, Forgers & Helpers
Local Lodge No. 752 of the AFL-CIO
Plaistow, New Hampshire

 

Effective date:
August 30, 1999 through August 30, 2002



ARTICLE.INDEX                          
PAGE
       

 
I.
  Union Recognition
1
 
II.
  Function of Management
1
 
III.
  Relationship
2
 
IV.
  Definitions
2
  V.   Non-Discrimination
2
  VI. New - Temporary Employees

3
  VII.   Union Security
4
  VIII.   Payroll Deduction of Union Dues
4
  IX.   Work Schedules
5
  X.   Job Openings
6
  XI.   Shift Operations
7
  XII.   Wages
8
  XIII.   Overtime
10
  XIV.   Holidays
11
  XV.   Vacation
13
  XVI.   Hospitalization, Medical and Dental
15
  XVII.   Pension
17
  XVIII.   Safety and Sanitation - First Aid
18
  XIX.   Seniority, Lay-Off
20
  XX.   Attendance
21
  XXI.   Disciplinary Action
23
  XXII.   Grievance Procedure
24
  XXIII.   Arbitration
25
  XXIV.   Union Representatives
25
  XXV.   Sub-Contracting
27
  XXVI.   Maintenance of Work Operations
27
  XXVII.   Information to Union
28
  XXVIII.   401 (k) Savings and Investment Program
29
  XXIX.   Profit Sharing
29
  XXX.   Severance Pay
31
  XXXI.   Contract Limitations
32
  Appendix A.          Training Program
34
  Schedule A.          Notes
36
  Schedule B.          Wage Rates
37
 

 



ARTICLE INDEX by TOPIC            
PAGE
        401(k) Savings and Investment Program Article XXVIII
29
       
A
Arbitration Article XXIII
25
  Attendance Article XX
21-23
               
B
        Bereavement Benefit Article VII, (Sec 9) 9         C Contract
Limitations Article XXXI 32                 D Definitions Article IV 2   Dental,
Medical and Hospitalization Article XVI 15-17   Disciplinary Action Article XXI
23                 E         Employees, New and Temporary Article VI 3-4        
        F         First Aid - Safety and Sanitation Article XVIII 18-20  
Function of Management Article II 1                 G Grievance Procedure
Article XXII 24                 H Holidays Article XIV 11-12          



ARTICLE INDEX by TOPIC    PAGE           Hospitalization, Medical and Dental
Article XVI 15-17                 I Information to the Union Article XXVII 28  
              J Job Classifications Article X 7   Job Openings Article X 6-7    
            L Layoff - Seniority Article XIX 20-21                 M Maintaining
of Work Operations Article XXVI 27   Management, Function of Article II 1  
Medical, Hospitalization and Dental Article XVI 15-17                 N        
New and Temporary Employees Article VI 3-4   Non-discrimination Article V 2  
Notes Schedule "A" 36                 O         Overtime Article XIII 10-11    
            P Payroll Deductions of Union Dues Article VIII 4-5   Pension
Article XVII 17   Premium Machines Schedule "A" 39   Profit Sharing Article XXIX
29-30  

ARTICLE INDEX by TOPIC    PAGE         R Relationship Article III 1  
Representatives, Union Article XXIV 25-27                 S Safety and
Sanitation - First Aid Article XVIII 18-20   Security, Union Article VII 4  
Seniority - Layoff Article XIX 20-21   Severance Pay Article XXX 31   Shift
Operations Article XI 7   Signature Page   33   Sub-contracting Article XXV 27  
              T Table of Contents   I   Training Program Appendix A 34-35      
          U Union Recognition Article I 1   Union, Information to Article XXVII
28   Union - Representatives Article XXIV 25-27   Union Security Article VII 4  
Union Dues, Payroll Deductions of Article VIII 4-5                 V Vacation
Article XV 13-15                 W Wages Article XII 8-10   Wage Rates, Union
Schedule "B" 37   Work Schedules Article IX 5-6   Work Operations, Maintaining
of Article XXVI 27                  






ARTICLE I

UNION RECOGNITION

 

Section 1. The Employer recognizes the Union as the sole collective bargaining
agency for all employees coming within the category of the appropriate unit with
such respect to wages, hours and working conditions. Such appropriate unit is as
follows:

All production and maintenance Employees including Working Leadmen, Truck
Drivers, but excluding Draftsmen, Technical Engineers, Foremen, Assistant
Foremen, Supervisory Employees having the right to hire and fire, and Office and
Clerical Employees.

Section 2. The Employer agrees to employ only Employees in the classifications
set forth in Schedule "B" in the performance of the work included within the
scope of this agreement.

Section 3. No Foremen or Assistant Foremen shall work with the tools except for
the purpose of instructing or correcting Employees. The following Supervisors
are exempt from this requirement: Test Supervisor to operate Mass Spectrometer
only; Maintenance Supervisor and Assistant Supervisor for breakdown, repair and
installation of new equipment.

ARTICLE II

FUNCTION OF MANAGEMENT

Section 1. The Union agrees that the function of Management rests solely with
the Company, and further agrees that it will not interfere with the Company's
free exercise of this right except where the Company specifically is limited in
the Articles or Sections of this Contract.

Section 2. Foremen, Assistant Foremen, Supervisors, Coaches, Lead persons, Group
Leaders, and Team leaders in all departments shall be selected by the Employer.



ARTICLE III

RELATIONSHIP

Section 1. The parties of the Agreement recognize that stability in wages and
working conditions and competency of workers are essential to the best interest
of the industry and public, and agree to strive to eliminate all factors which
tend toward unstabilizing these conditions. The parties further agree to
cooperate fully in carrying out the intent of this Section.

Section 2. It is hereby agreed that a Committee consisting of two (2)
representatives of the Company, the Plant Manager and two (2) representatives of
the International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,
Forgers and Helpers of America, AFL-CIO, Local 752, and Employees of the Company
to be known as the Labor Management Production Committee, shall be established
and meet to discuss and devise ways and means to effectuate maximum production
which is mutually desired. A meeting shall be called by the Plant Manager at
least once a quarter and he shall preside as Chairman.

> ARTICLE IV

DEFINITIONS

Section 1. As used in the Agreement, the term "Employee" means an Employee who
is included in the appropriate unit as above defined and the term "Employees"
means two (2) or more such employees.

ARTICLE V

NON-DISCRIMINATION

Section 1. The Company or the Union shall not discriminate against employees
because of color, race, sex, religious affiliation, nationality, age, sexual
orientation, handicap or status as a disabled veteran or Vietnam era veteran, as
prescribed by applicable state or federal law. Pronouns in the male gender
appearing in this Agreement are intended to include the female gender.

> ARTICLE VI

NEW AND TEMPORARY EMPLOYEES

Section 1. The Company agrees that all new Employees shall be given a copy of
this Agreement.

Section 2. All new employees shall complete their first ninety (90) days of work
as Probationary Employees and shall be subject to discharge within that period
at the discretion of the Employer without recourse to the grievance procedure of
the Agreement.

Section 3. New Employees are not eligible for a paid holiday until completing
thirty (30) days of work.



Section 4. New Employees may be retained on the first shift for a period of
thirty (30) days of work. Thereafter they shall be subject to the seniority
rules. No Employee shall be transferred to another shift to accommodate any new
hire.

Section 5. New Employees become covered for benefits on the first of the month
following completion of forty-five (45) days of work.

Section 6. Temporary employees shall be defined as employees who are hired to
fill short term production work not to exceed (6) six calendar months. This
process is not meant to replace the regular hiring process. Temporary employees
may become full time employees if a need exists beyond (6) six calendar months.

Temporary employees will be hired under the following conditions:

1.

Where a need exists within a classification, temporary employees may be hired to
fill the need provided no employees within the classification are on layoff, and
there are no qualified employees within the other classifications working or on
lay-off.

    2.

The probationary period for temporary employees will be no longer than 6
calendar months.

    3.

Temporary employees will not be subject to Union dues in the first 30 days and
shall not participate in the following specific contractual benefits, namely:
Holiday pay, vacation pay, pension benefits, insurance benefits, sickness and
accident coverages (except statutory Worker's Compensation) and hospitalization
coverage.

    4.

All qualified employees will be given the opportunity to work overtime before
temporary employees are asked to work overtime.

    5.

Temporary employees may be assigned to first shift for up to 30 days for
orientation. Thereafter, they will be assigned to another shift as production
needs dictate. No full time employee will be displaced from their regular shift
by a temporary employee.

ARTICLE VII

UNION SECURITY

Section 1. As a condition of employment, all present Employees must become and
remain members of the Union thirty (30) days after the signing of this
Agreement, and all future Employees hired by the Company.

ARTICLE VIII

PAYROLL DEDUCTIONS OF UNION DUES

Section 1. The Company shall, upon the written order signed by any Employee
directing the Company to do so, deduct from the second pay of such Employees for
each month, the amount of dues payable by such Employee to the Union for the
succeeding months. This written order, being signed voluntarily, shall be
irrevocable unless such rights be waived by the Union concerned, for a term of
this Agreement, and is in compliance with the applicable laws. The amount of the
Union's dues will be set forth under the Seal of The Union and presented to the
Company immediately subsequent to the signing of this agreement. The Company
shall, on or before the first day of each succeeding month, remit the amount
thereof to the proper officers of the Union. The Union shall, from time to time,
furnish the Company a certificate of the president or other qualified officers
of the Union to whom such amounts shall be remitted.

Section 2. In the application of Section 1 above, when the Employer is notified
by the Union in writing that an Employee is delinquent in the payment of Union
dues, reinstatement fee, or has failed to make proper application or pay the
initiation fee required, the Employer shall, upon notice from the local Union,
terminate such Employee.

Section 3. The Union shall hold the Company harmless from any and all liability
resulting from the Company's discharge of any Employee at the request of the
Union as defined in Section 2, Article VIII above.

ARTICLE IX

WORK SCHEDULES

Section 1. Employees must be at their regular work station at the start of the
shift.

Section 2. The normal work week shall consist of five (5) days: Monday through
Friday inclusive for the first and second shift; and Sunday through Thursday
inclusive for the third shift. It is understood that all hours and days of work
shall be consecutive.

Section 3. Shift work will be permitted in all classifications. A 10% premium
over and above the hourly rate shall be allowed for second and third shifts.

The shifts may consist of one day and two night shifts. The regular working
hours are as follows:

> 1st Shift . . . . . . . . . . . . . . . . .6:30 a.m. - 3:00 p.m.
> 
> 2nd Shift . . . . . . . . . . . . . . . . 3:00 p.m. - 11:30 p.m.
> 
> 3rd Shift . . . . . . . . . . . . . . . 10:30 p.m. - 7:00 a.m.

Unpaid lunch periods:

> 1st Shift . . . . . . . . . . . . . . . 12:00 noon - 12:30 p.m.
> 
> 2nd Shift . . . . . . . . . . . . . . . .8:00 p.m. - 8:30 p.m.
> 
> 3rd Shift . . . . . . . . . . . . . . . . 2:30 a.m. - 3:00 a.m.

If more than 120 employees are on a shift, the employer may stagger lunch
periods.



Section 4. A 10-minute coffee break will be allowed during the first half of
each shift.

Section 5. Employees shall be permitted five (5) minutes to put away their tools
and wash up at the end of each shift.

ARTICLE X

JOB OPENINGS

Section 1. The Company shall post all job openings except in the General
Helper's classification for a period of one (1) week. All bids shall be closed
at the end of this week. The senior employee shall have preference for these
jobs providing he/she has the qualifications to do the job with a minimum amount
of in-house training by the Company. Job bids must be submitted in duplicate by
the Employee to the Personnel Manager with the Shop Steward retaining a copy. In
the event the successful job bidder cannot perform the job with a minimum amount
of in-house training by the Company, (not less than three (3) weeks) he/she
shall then be returned to the classification and area he/she came from.

A successful job bidder shall retain his/her seniority in his/her old
classification for one (1) year before his/her past seniority is applicable to
his/her new classification.

An employee must have one (1) year or more of service in his/her classification
to exercise a job bid.

If an Employee's qualifications are in dispute, the Company will then resolve
this matter with the Shop Committee. This Section is not intended, and shall not
be construed to deny the Company the right to hire qualified employees for job
openings if, in the opinion of the Company, no qualified Employee exists within
its employ.

In the event the Company hires from the outside to fill a job bid where no
qualified Employee was available, the Company shall show the new hire's record
and qualifications to the Shop Committee for their verification prior to the new
hire reporting for work.

JOB CLASSIFICATIONS

Section 1. Although all employees have specific job classifications, any
employee may be assigned to any job and will be paid at their regular rate.

ARTICLE XI

SHIFT OPERATIONS

Section 1. When an Employee has his/her shift changed during the work week
he/she shall receive time and one-half for the first day of the new shift. When
he/she returns to his/her original shift he/she receives only straight time.
There shall be no time and one-half for any shift change occurring over the
weekend. Shift assignment shall be by seniority in a classification. The Company
shall give forty-eight (48) hours' notice to any Employee who is being

 

transferred to another shift. Employees may exercise shift preference every
twelve (12) months if so desired. Transfer must be made within a two (2) week
period. An employee must have been employed one (1) year before exercising shift
preference.

Employees who will be so assigned by management to a different shift because of
a need for skills and efficiency of the operation will do so for no more than
120 calendar days.

ARTICLE XII

WAGES

Section 1. The first term of the Agreement effective August 30, 1999 through
August 27, 2000, base wages will be increased 3%/hr. across the board.

The second term of the Agreement effective August 28, 2000 through August 26,
2001, base wages will be increased 3%/hr. across the board.

The third term of the Agreement effective August 27, 2001 through September 1,
2002, base wages will be increased 3%/hr. across the board.

Section 2. The Employer agrees to pay to its Employees, and the Union agrees
that it will accept, the wage scale for the various classifications set forth
and contained in the Schedule of Wages in Schedule "B" attached hereto.

Section 3. There shall be no reduction in wages during the life of this
agreement.

Section 4. All Union requests for Wage Increases will be submitted by the Union
and administered by the Company as to approval or disapproval within two (2)
weeks after being submitted.

Section 5. Employees properly reporting for work shall receive a minimum of four
(4) hours' pay. This Section shall not apply where Employees are not put to work
by reason of an Act of God or on occasions when the Company has acted promptly
to proceed with the necessary repairs to factory buildings and/or equipment. The
foregoing requirements shall not be applicable where the Employee voluntarily
quits, is discharged, goes home sick, or is excused from work for personal
reasons, in which event he/she shall be paid only for actual hours worked.

Section 6. All work performed away from the plant requiring overnight stays will
be paid at the rate of $1.00/hour above the applicable shop rate. Work performed
away from the plant during day trips will be paid at the rate of $.50/hour above
the applicable shop rate. Mileage, if an employee's car is used, will be paid at
the rate allowed by the IRS per mile [current rate (9/99) is $0.31/mile].

Section 7. Management will review the wages of each Employee under the maximum
of their classification for each six (6) months period in which the Employee has
not had a wage increase. Should an Employee not demonstrate, during the six (6)
month review period, sufficient improvement over his/her last review to justify
an increase he/she shall be reviewed again in ninety (90) days. The minimum
increase, if granted, shall be fifteen cents ($0.15) per

 

hour.

Shop Stewards, when requesting a Review, must make the request two (2) weeks in
advance of the requested effective date. The increase, if granted, shall be
retroactive to the requested effective date. Each Employee has a right to
challenge his/her review with his/her Supervisor or Coach.

In order to ensure the orderly progression of new employees through the Job
classification apprentice training process, the actions in Appendix A will be
taken.

Section 8. When an Employee is called to Jury Duty the Company shall make up the
difference in pay at the Employee's regular rate. A day of Jury Duty is defined
as any day for which the Employee is required to appear, regardless of having
served, certified by a written statement from the Court.

Section 9. An employee beyond the probationary period, who is working at the
time, will be granted three (3) regular working days off with pay in the event
of a death in the employee's immediate family. Immediate family is defined as
the employee's wife, husband, father, mother, son, daughter, brother, sister,
foster parents, father-in-law or mother-in-law.

An employee may take the time off with pay later than the day of death or
funeral if circumstances warrant and are a direct result of the death. An
employee beyond the probationary period, who is working at the time, will be
granted one (1) regular work day off with pay to attend the funeral of a
grandparent or grandchild of the employee.

An absence for the purpose of attending the funeral of a relative, when evidence
is acceptable to Personnel, shall be excused.

Section 11. Employees who have given long and faithful service and have become
unable to handle heavy work due to age shall be given preference in such light
work as they may be able to perform at a rate of pay commensurate with the
classification in which they will be employed.

ARTICLE XIII

OVERTIME

Section 1. All work in excess of eight (8) hours in any one work day, forty (40)
hours in any one week, or on Saturday shall be paid at the rate of time and
one-half; all work performed on Sundays shall be paid at the rate of double
time; on a paid holiday, time and one-half extra if worked. No Employee shall be
paid both daily and weekly overtime for the same hours worked.

Section 2. Should an Employee be required to work over ten (10) hours in any one
day he/she will be allowed one-half (1/2) hour paid lunch period.

Section 3. The Company will attempt to distribute all overtime work as equally
as possible among the Employees in their respective shifts. All overtime shall
be worked on a voluntary basis. Where there are no qualified Employees available
to perform the work the Company will authorize other means to get the work done.
Before taking action, the Company will consult with the Chief Steward or in
his/her absence, an available Steward who, with the Company, will mutually
attempt to make available the qualified Employee(s) necessary to perform the
work.

It is agreed that any Employee who has agreed to report for overtime work after
having been asked, but does not report for work as agreed to, shall forfeit
his/her right to overtime work for one (1) month unless he/she can offer an
acceptable, reasonable excuse to the Company.



Any Employee who refuses overtime work when requested shall be considered as
having worked, for the purpose of overtime distribution.
Section 4. If there is overtime work on a job that an Employee or Employees have
been working straight time on, these Employees will continue on the job and
receive the overtime, including Saturday and Sunday. The Chief Steward or
Business Manager shall receive a complete list of all Employees scheduled to
work on Saturday, Sunday and holidays.

Section 5. There shall be one (1) Steward for each twenty (20) employees working
a Saturday, Sunday or holiday. If a Steward within the group refuses the work,
any Union Official within the group may be counted towards meeting the above
requirements, or the Union may designate an Acting Steward from among those
Union Employees at work. In no event shall the total number of Stewards working
exceed the number of Stewards in the Shop. When Employees are asked to work
overtime and there are no Stewards working the Shift they are held over to, the
provisions above for Saturday, Sunday and holiday work shall apply.

Section 6. Any Employee called to work at any other time than his/her regular
shift shall be paid time and one-half for work.

Section 7. Employees shall not be required to take time off because of overtime
work unless required to do so by state or federal regulations. When an Employee,
due to lack of work, is temporarily assigned to another classification carrying
a lower rate, his/her wage rate shall not be reduced for a period of thirty (30)
days of work. At the expiration of this period the Employee shall have the
option to accept the lower rate of pay or take a lay-off due to lack of work in
his/her classification. Temporary assignment to lower paying jobs shall be by
seniority only.

Section 8. When overtime is requested, the Employee shall be given three (3)
hours' notice except in case of emergency or where it was impossible to inform
the Employee within the time limit.

ARTICLE XIV

HOLIDAYS

Section 1. The following shall be recognized holidays with pay.



--------------------------------------------------------------------------------

HOLIDAY

1999

2000

2001

2002

New Year's Day

---

Dec.31

Jan. 1

Jan. 1

Washington's Birthday

---

Feb. 21

Feb. 19

Feb.18

Memorial Day

---

May 29

May 28

May 27

Independence Day

---

July 4

July 4

July 4

Labor Day

Sept. 6

Sept. 4

Sept. 3

---

Columbus Day

Oct. 11

Oct. 9

Oct. 8

---

Veterans' Day

Nov. 11

Nov. 10

Nov. 12

---

Thanksgiving Day

Nov. 25

Nov. 23

Nov. 22

---

Day After Thanksgiving

Nov. 26

Nov. 24

Nov. 23

---

Day Before (or after) Christmas

Dec. 27

Dec. 26

Dec. 24

---

Christmas Day

Dec. 24

Dec. 25

Dec. 25

---

Floating Holiday

---

---

---

 

--------------------------------------------------------------------------------

All holidays shall be observed on the nationally recognized day of celebration
(Federal Statute).

Agreed upon holidays under the terms of this Contract when occurring on a
Saturday shall be observed on the Friday immediately preceding; when occurring
on a Sunday shall be observed on the Monday immediately following.

Employees must work their last scheduled work day before and their first
scheduled work day after any paid holiday to be eligible to receive pay for that
holiday unless just cause is shown proving his/her absence. If an Employee is
absent for one (1) week or more for any cause, he/she will not receive pay for
the holiday.

The floating holiday is to be taken at a time selected by the individual
employee. When scheduling a floating holiday, 24 hours notice is required, and,
where multiple requests for the same day will adversely affect production,
seniority rules will apply.

ARTICLE XV

VACATION

Section 1. Subject to the following conditions, every Employee eligible
therefore under the following schedule shall, each year, receive paid vacation
in accordance with such schedule, provided the Employee's service is continuous
on July 1.

The vacation "year" is July 1 through June 30.

ADDENDUM: Section 1(a) & 1(b) effective 8/30/99:

(a) New Hires will begin accruing .769 vacation hours per week as of their date
of hire for a total of a 40 vacation hours by their first employment
anniversary.

    (b) Upon their first employment anniversary, Employees will start accruing
1.538 hrs vacation per week for a total of 80 vacation hours by their second
employment anniversary. Thereafter one's eligibility for additional vacation
days will be based upon their seniority as of July 1st as outlined below in



  Section 1 (c) and Table II.     (c)

Employees who will have accrued seniority of six (6) years on July 1 will
receive vacation in accordance with the following Table. Employees with a
greater length of service or seniority will be given preference whenever
possible.

Employees hired prior to August 27, 1993 will achieve a maximum accrued vacation
of 25 days per Table I.

    (d) Vacation may be taken in 1/2 day increments with 24 hour notice except
for extreme circumstances.

    (e) Employees may carry a vacation balance equal to twice their current
annual allotment. Accrued vacation time in excess of this maximum must be used
prior to the next vacation period or it will be forfeited.

TABLE I

Seniority (Years)
Number of
as of July 1
      Vacation Days
6
11
7
12
8
13
9
14
10
15
16
16
17
17
18
18
19
19
20
20
26
21
27
22
28
23
29
24
30
25


(f) Employees hired after August 27, 1993 will achieve a maximum accrued
vacation of 20 days per Table II:

TABLE II

Seniority (Years)
Number of
as of July 1
      Vacation days
6
11
7
12



8
13
9
14
10
15
16
16
17
17
18
18
19
19
20
20


(g) Should the need for a plant shutdown exist (one (1) or two (2) weeks) for
reasons other than reduced business conditions during the month of July or
August, the Company will notify the Union ninety (90) days in advance of such a
need. Employees will take additional earned vacation time consecutively unless
otherwise mutually agreed to by the employee and the Company.

If an Employee is off from work for more than thirty (30) days on an excused
absence for any reason other than industrial injury or regular S & A coverage,
he/she shall cease to accrue vacation time until he/she returns to work and when
he/she does, the vacation he/she would otherwise have been entitled to for that
year shall be reduced in proportion to the number of days of excused absence in
excess of thirty days. Employees who have less than two (2) weeks vacation
eligibility may, at the convenience of the Company, be requested to work for the
balance of the shutdown when work is available.

When an Employee is asked to work his/her vacation weeks, it shall then be the
Employee's and the Company's mutual decision as to when he/she will take his/her
vacation. In the absence of a mutual agreement, the Employee shall not be
required to work.

VACATION ELIGIBILITY IN EXCESS OF 10 DAYS MAY BE TAKEN ONE DAY AT A TIME. (CAN
BE USED IN LIEU OF SICK DAYS IF EMPLOYEE DESIRES).

In such cases where the number of employees selecting a given day(s) as a
vacation day(s) would seriously affect the continuity of production, the Company
will follow seniority with respect to those that will be allowed to take that
day(s) as Vacation.

If an Employee dies without receiving his/her vacation or compensation in lieu
thereof, the amount shall immediately be paid to his/her beneficiary or estate
upon proper proof.

(h) The eligible accrued, unused vacation balance will be paid out to any
employee who has been laid off, discharged or resigned.

ARTICLE XVI

HOSPITALIZATION, MEDICAL AND DENTAL

Section 1. The Company shall provide a health care program covering hospital and
surgical expenses for all employees and their qualifying dependents. If an
employee elects not to utilize the Company health care program, he shall not pay
any monthly premiums for the same.

Employees electing health insurance will pay 10% of the Chart Basic Plan
Premium.
Employees who enroll in the more generous health plans (ie. Chart Plus or the
HMO) will pay the 10% as stated above plus 100% of the cost above the Chart



Basic Plan.

The Company will make available to Employees a Dental Insurance Program. If an
Employee elects not to utilize the Company Dental Plan, he shall not pay any
monthly premiums for the same.

Employees who elect Dental coverage will pay monthly; $9.30 for Single, $18.60
for Two person, and $27.90 for Family coverage plus 100% of any Dental premium
increases.

The employee may decline or "opt-out" of any of Chart's medical plans (HMO
included) if the employee has coverage through another group medical plan. This
does not apply to the dental plan. If the employee chooses to opt-out of medical
coverage, he/she will receive a payment of $1,000. The opt out bonus will be
paid weekly through the Company payroll system.

The Company and the Union agree to discuss any type of National Health Care
legislation that is enacted during the term of this contract with the goal of
providing similar levels of benefits (coverage) to employees at a lower cost to
both the Company and its employees.

Employees who retire from the Company at age 62 years or over who accumulated a
term of employment of twenty (20) years at the time of retirement shall be
covered by a $4,000.00 Life Insurance Benefit. An Employee shall be deemed as
retired if he/she is eligible and is participating in the Boilermakers' Pension
Plan.

At the time of retirement, an employee may choose to continue as a member of the
Company's group Hospital/Medical Plan in accordance with the following
conditions:

He/she is at least 62 years old but less than 65.

Such membership terminates at the end of the month in which the former employee
reaches 65 and is, therefore, eligible for Medicare.

A payment equivalent to 100% of the Company's established premium must be paid
to Chart Storage Systems, by the first of each month.

Failure to make such monthly payment in a given month removes the former
employee from the Group.

The Company shall continue to cooperate in expediting settlement of accident and
health insurance claims.

LIFE INSURANCE. Effective August 28, 1993, increase to one times the employee's
annual base wage. *. *(Base Wage = Rate/hr. X 2080 hrs.)

MAJOR MEDICAL. - $1,000,000.00

SICKNESS & ACCIDENT. The Company shall provide Sickness and Accident coverage at
the rate of 50% of the base wage with a minimum of $180/week and a maximum of
$300/week for the life of this Agreement.

The parties will continue to apply the use of the Section 125 Plan where
beneficial to the employees.

The negotiated Health and Accident coverage shall apply regardless of the State
in which the Employee resides.

12

 



ARTICLE XVII

PENSION

The Company will contribute per hour per employee to the Boilermakers Pension
Fund as follows:

$.50/hr for year 2000
$.60/hr for year 2001
$.65/hr for year 2002

Contributions shall be made for hours worked inclusive of vacation and holidays
and shall not exceed forty (40) hours per week.

ARTICLE XVIII

SAFETY AND SANITATION -- FIRST AID

Section 1. The Company and the Union agree to work within, and to cooperate in
compliance with the "Federal Occupational Safety and Health Act of 1970" as
amended.

Section 2. The Company agrees to provide and maintain such safety and sanitary
needs as are necessary to protect and preserve the health and welfare of all
employees.

Section 3. The Company shall install bells, gongs or other warning devices on
the overhead cranes which shall be actuated when the crane is in motion.

Section 4. The Company shall retain in a tool crib the welding sleeves for those
welders who wish to use them.

Section 5. The Company shall reimburse each Employee up to one hundred fifty
($150.00) Dollars every two years for the purchase of Safety Shoes upon proof of
purchase. To be eligible an Employee must have completed his/her forty-five (45)
work day period. All weather gear shall be furnished by the Company to those
Employees who are required to work outside the plant during inclement weather.

Section 6. The Company agrees to provide Safety Glasses including prescription
lenses to Employees. If lenses or frames are damaged at work they will be
replaced at no cost to the Employee. Lenses will be replaced if prescription is
changed by a physician. Lenses and frames will be furnished from a Company
selected grouping. For selection of lenses and frame different than those
provided by the Company the Employee will pay the difference.

13



Section 7. The Company will make inspections of the toilets and washrooms with
an union official to make changes to conform with this section. All toilets and
washrooms shall be kept clean and in a sanitary condition, properly heated and
ventilated, and suitable quarters with heat shall be provided for employees to
change clothes and eat their lunch. All stagings, walks, ladders, and safety
appliances shall be constructed and installed in a safe and proper manner. In
case of spray painting, the Employer shall provide proper protection against
fumes caused by paint spray.

Section 8. The Company will train a minimum of two (2) volunteers in First-Aid
for each shift. The Company will pay for tuition, books required by the school,
and mileage to and from classes.

Section 9. Prompt ambulance service and first-aid to sick or injured employees
shall be provided at Company expense on all shifts. Ambulance service will be
complimented by a taxi service to insure prompt delivery of injured Employee to
the hospital. In the event a taxi specified by the Company is not immediately
available, the First-Aid Person or another designated Employee shall take the
injured Employee to the hospital and return immediately. It is noted here that
First-Aid Person is not a classification.

Section 10. The Company shall post notices to the effect that it is the duty of
Employees to immediately report to his/her Foreman, Supervisor and/or Coach,
anything that in their opinion is dangerous to the safety of the Employees. Any
one of those named who receive such reports shall immediately investigate, or
cause to be investigated, the complaint of the Employee. Not reporting unsafe
events, observances or conditions immediately to one's Supervisor or Coach is
grounds for disciplinary action up to and including discharge.

Any Employee who is injured at work shall report the injury to his/her Foreman,
Supervisor, or Coach immediately and complete, at the earliest opportunity, a
"Notice of Accidental Injury or Occupational Disease," provided by the Company
and forward to the Personnel Department.

Section 11. Any Employee working inside a vessel with only a manway as a means
of entrance or exit shall have an Employee stationed at the manway whose sole
purpose will be to insure the well-being of the Employee inside, the only
exception being when the employee inside is in communication with the Employee
outside via a communication medium. No Employee shall be compelled to work where
injurious fumes or unsafe conditions prevail.

Section 12. Any Employees who are injured during the hours of work and who are
to receive treatment for said injury after the day of the accident shall receive
all necessary medical treatment without loss of time.

Section 13. In case any Employee is injured at work and is compelled by the
seriousness of such injury to lose time, he/she shall be paid for the full eight
(8) hours shift on which he/she was injured, plus any premium that might be due
from his/her shift.

Section 14. For electric arc flashes during the working hours, the Employees
shall receive treatment at the Plant by the First-Aid person. In cases where the
Employees feel no effect until their return home after working hours, it is
mutually agreed that if their eyes are inflamed the following day and they are
suffering, they shall be given immediate treatment by the First-Aid person at
the Plant. The First-Aid person and the Employee's immediate Foreman, Supervisor
and/or Coach, shall jointly decide whether the Employee should go home. In the
case of dispute, the Employee shall be sent to the hospital and returned home at
his/her own expense without loss of time for that day only.

.

ARTICLE XIX

14



SENIORITY - LAY-OFF

Section 1. Seniority within job classification shall be the determining factor
for lay-offs.

Seniority, relative skill, and ability within job classifications will be the
determining factors for recalls.

Section 2. For the purpose of this Article the length of service of any Employee
of the Company shall be computed from the date on which he/she first began to
work in the shop, except that the length of service record of any Employee in
the Company shall be broken, and no prior period of his/her employment shall be
counted if:

(a) Such Employee quits his/her employment.

(b) The Employee is discharged.

(c) The Employee is laid off for period exceeding eighteen (18) months.

(d) The Employee is laid off and re-called for work and fails to report for work
within five (5) work days after receipt of such notification by Registered Mail,
Return Receipt Requested.

Loss of time due to sickness or lay-off, not to exceed eighteen (18) months,
shall not be construed as to interfere with the Employee's seniority. Employees
suffering accident or injury while engaged in their employment in the shop and
being unable to work because of said accident or injury shall maintain and
accumulate their seniority up to maximum of twenty-four (24) months.

An active employee whose S & A benefits have expired will continue to be
eligible for health insurance for a period not exceeding twelve (12) months from
the start of their S & A benefit.

Those employees on Workers Compensation leave will continue to be covered by the
group health insurance for up to the earlier of twenty-four (24) months or until
such time as they reach their maximum medical improvement (MMI) provided that
they continue to make timely payments of their portion of the health insurance
premiums. MMI must be determined by their attending physician or physician
performing a medical exam at the request of the Company or it's insurer. Should
an employee not return to work after MMI has been determined, employment will
cease. Company provided group and health insurance will be discontinued and the
former employee may apply for benefits under COBRA law.

Employees on lay-off shall accumulate seniority during any period of lay-off but
shall not be eligible for fringe benefits accorded to Employees currently active
on the Company's roll.

Employees to be laid off shall be given a three (3) day notice except in cases
of emergency. The day that the Notice of Lay-off is issued shall be considered
the first day of notice of lay-off.

Section 3. Employees accepting Managerial positions shall have their shop
seniority frozen on the date they accept such position.

ARTICLE XX

ATTENDANCE

Section 1. The Company shall grant a leave of absence, not to exceed thirty (30)
days, to any Employee who has serious and compelling personal reasons to



require such leave, provided the reasons are verified and are acceptable to the
Company. The Company's approval shall not be unreasonably withheld.

Section 2a. To maintain efficient production schedules, the parties of the
Agreement will insist on regular and punctual attendance of all Union Employees.

Section 2b. Excessive Absenteeism. Each two (2) days of absence in a single
month of a rolling 12 month period shall be considered an offense and shall
subject the offending Employee to the disciplinary action below, on a
progressive basis. Illness absences on consecutive days shall be considered a
single day's absence.

Being absent from work due to Union business, hospitalization, jury duty,
military duty, industrial accident, funerals covered in the Bereavement Clause,
leave of absence (personal, medical or sickness and accident) or illness
absences of two (2) or more consecutive days verifiable to the Personnel
Department on the first day of return to work, shall not be considered as
chargeable absences.

In each month, lost time due to leaving the plant early shall be additive and
for each twelve (12) hours of such lost time the Employee shall be charged with
one (1) day's absence for that month.

Excessive Tardiness: For each tardiness occurrence in excess of five (5) in one
(1) month of rolling 12 month period, the offending Employee shall be subject to
the below disciplinary action(s) on a progressive basis:

Violations in absenteeism and tardiness as provided for hereinabove shall
subject the offending Employee to discipline as follows:

> Step 1: Verbal warning in the presence of the Shop Steward.
> Step 2: Written warning with a copy to the Steward.
> Step 3: One (1) week's suspension without pay.
> Step 4: Discharge.

The above-mentioned criteria on absences and shall not limit the Company's right
to administer disciplinary action where an Employee is absent prolonged or
frequent periods of time, yet not in violation of such criteria.

Before the Company exercises this right, a joint meeting of the Shop Committee,
the Employee involved and the Company shall be convened to lay out the
Employee's record and ways and means to correct. No disciplinary action shall be
taken at this meeting.

A continued pattern by the Employee in the future of absenteeism shall subject
him/her to disciplinary action. An absence during which an Employee is admitted
as an "inpatient" to a hospital, or under a doctor's care for a condition which
he/she was previously hospitalized, shall not be counted in the disciplinary
process.

The above-mentioned provisions on absenteeism and tardiness shall become
applicable on the effective date of this agreement and all records shall be
continuous thereafter.

Section 2c. This section in its entirety will in no way prevent the Company from
disciplining an Employee for other breaches of conduct.

NOTE: Any time an Employee has an unscheduled absence he/she is required to call
the Company and notify the Personnel Department (603-382-6551, Ext.



2212) within one (1) hour of the start of the shift.

ARTICLE XXI

DISCIPLINARY ACTION

Section 1. Disciplinary action, suspensions and discharges will be taken only
for just cause. All suspensions and discharges shall be reviewed with the Shop
Committee as to just cause, before being awarded. Employee shall be notified
within one scheduled work week of the occurrence of any violations.

This in no way, however, abridges the Company's right to send an Employee home
for the remainder of his/her shift pending a hearing with the Shop Committee the
following work day. All Employees may be present at their hearing with the Shop
Committee.

Section 2. It is further agreed that any Employee found guilty, after a fair
hearing conducted by the Employer and the Shop Committee, of instigating,
fomenting or actively supporting or giving leadership to any action which will
create dissension or impair the morale of other Employees, thus curtailing
production, or which violate, disturb or attempt to disturb the relations or
terms of this Agreement, shall be dismissed from the service of the Employer.

ARTICLE XXII

GRIEVANCE PROCEDURE

Section 1. A Grievance is any difference of opinion or dispute between the
Employer and an Employee or Union Representative regarding the interpretation or
operation of any provision of this Agreement and shall be dealt with as follows:

Section 1. The Steward, with the Employee(s), shall present the grievance in
writing on forms supplied by the Union to the immediate Foreman/Department Head
in the Department of the grieving Employee(s) within three (3) work days of its
occurrence of/or first knowledge; otherwise, it shall be deemed waived.

Section 2. If the grievance is not settled in Step 1 within three (3) work days,
then it shall be submitted to the General Foreman. The General Foreman and Chief
Steward shall meet to attempt to resolve the grievance. The aggrieved may be
present if he/she so desires. If not satisfactorily resolved within three (3)
work days, it shall be referred to Step 3.

Section 3. If not settled within three (3) work days, the grievance shall be
referred to the bargaining agent of the Company and the International
Representative of the Union for their consideration in conference with the Shop
Committee and Chief Steward. This conference shall be held as expeditiously as
possible but in no event later than ten (10) work days.

NOTE: The Grievance procedure is a four step procedure.

1. Supervisor or Coach




2. Designee of President
3. Bargaining Agent of the Company and International Representative
4. Arbitration

All grievance shall be deemed settled unless, within ten (10) work days of the
conference between the above parties, either party requests in writing that the
dispute be referred to arbitration.

ARTICLE XXIII

ARBITRATION

Section 1. Grievance involving the interpretation or application of the
provisions of this Agreement, if not resolved by the parties through the
foregoing steps, may be submitted to Arbitration for final and binding
determination. The Arbitrator shall have no power to add to, subtract from,
change or modify any of the provisions of this Agreement, but his authority
shall be limited solely to the interpretation or application of the provisions
of this Agreement. The decision of the Arbitrator shall be final and binding on
all parties.

Section 2. After proper notice of desire to Arbitrate, either party may request
the American Arbitration Association to submit a list of names from which an
Arbitrator shall be selected. If the parties fail to select an Arbitrator within
ten (10) days after receipt of list, either party may request the American
Arbitration Association to appoint an Arbitrator.

The Company and the Union shall share equally the fee and expenses of the
Arbitrator.

Section 3. In the event a discharged or suspended Employee is reinstated through
an arbitration award, the reinstated Employee shall receive back pay as
determined by the Arbitrator. In no case, however, will back pay be awarded for
the period of time where the Union requests a postponement in the arbitration
hearing date.

Back pay shall be paid within one (1) work week of return to work or within one
(1) work week of receipt of the Arbitrator's ruling as appropriate.

ARTICLE XXIV

UNION REPRESENTATIVES

Section 1. It is agreed that Stewards will be Employees of the Employer and that
the Union will notify the Employer in writing of the Officers and Stewards
authorized to act on behalf of the Union.

Section 2. The Business Manager and two (2) members of the Negotiating Committee
shall make up the Shop Committee.

Section 3. The loss of time by authorized Union Officials during the regular
work day in Contract negotiations thirty (30) days prior to the expiration of
the



contract and time spent on the three (3) steps of the Grievance Procedure shall
be paid for by the Employer at the day rate of their job. The Business Manager
and Chief Steward shall work on the first shift only.

Section 4. The Company shall allow the Business Manager, President, Chief
Steward and Stewards to meet once a week to evaluate grievances and related
grievance matters. The meeting shall be held each Thursday starting at 12:30
p.m. and ending when the related grievance matters are resolved or 2:00 p.m.
whichever is earlier. When an Employee attending the meeting is holding up
production by his/her absence from work, he/she may be called out of the meeting
by the Plant Manager. For the time lost in the above meetings the Company shall
compensate all Employees involved at their regular rate of pay.

Section 5. Any member of the Union selected as an Officer or Delegate shall,
upon request, be granted a leave of absence without pay but without loss of
cumulative seniority while on Union business.

Section 6. Bulletin boards will be provided by the Company for use by the Union.
All notices to be posted thereon shall be limited to official Union business and
shall be cleared through the Business Manager and posted by him. This provision
in no way limits the Company from removing any notice it deems inappropriate
after notifying the Business Manager of its intent.

Section 7. It is further understood and agreed that Local Union 752 shall
designate the local representatives who is duly authorized and will be consulted
in all matters pertaining to the application of this Agreement. It being
specifically understood that the International Union will only be liable for the
acts of said agent when such acts have been approved in writing by the
International President's office.

Section 8. Under no circumstances shall the Shop Committee or any employee make
arrangements with Foremen or Management that will change or conflict in any way
with any Section or terms of this Agreement.

Section 9. Nothing contained herein shall be construed as limiting or abridging
the right of the International Union to assign an International Representative
to work with or assist any local Union Agent or Employee in the negotiation or
grievance procedure or application of terms and conditions of this Agreement.

Section 10. The International Officers and Business Representatives of the Union
represented shall have access to the Employees of the Shop by applying for
permission through the office, provided they do not interfere or cause workmen
to neglect their work.

ARTICLE XXV

SUB-CONTRACTING

Section 1. The Company shall not sub-contract work out normally performed by the
bargaining unit when men and machines are available to do the work.

ARTICLE XXVI

MAINTENANCE OF WORK OPERATIONS



Section 1. During the life of this Agreement neither Local 752 nor the
International Union will authorize or ratify a strike, work slow-down, or work
stoppage except because of violation of this Agreement by the Employer, and then
only after strict compliance with Article XI of the Subordinate Lodge
Constitution.

Section 2. Any Employee entering into an unauthorized and unratified work
stoppage will be discharged and not subject to the Grievance Procedure provided
for herein.

Section 3. The Employer agrees that there will be no lockout for any cause
during the life of this Agreement except for violation of this Agreement by
Local 752 or the International Union. Discharge of any Employee for infraction
of Company rules shall not be considered as a lockout for such Employee.

Section 4. It is further agreed that the Employer will not claim damage against
Local Union 752 of the International Union because of any strike which was not
ratified in accordance with the provisions of Section 1 of this Article.

ARTICLE XXVII

INFORMATION TO THE UNION

Section 1. A card bearing the name, number, classification and rate of all new
Employees shall be given the Chief Steward within one (1) week of date of hire.

Section 2. Death notices received by the Company shall be forwarded immediately
to the Chief Steward or Business Manager. If the deceased is a member of the
Employee's immediate family, a Union Representative shall attend the funeral and
receive straight-time pay.

Section 3. During the term of this Agreement the Employer shall immediately
advise the Union of all changes of status of Employees in the bargaining unit
including, but not limited to, promotions, demotions, re-classifications,
transfer, leave of absence and retirement.

Section 4. On request of the Union, the Employer will, as soon as possible,
supply all data relating to wage rates, pension data and group insurance data
and other data essential to policing this Agreement once in each year of the
Contract.

Section 5. Three (3) months prior to the termination of the Agreement or the
reopening provision, the Employer will provide the Union with the following
data:

1. Name, individual wage rate, date of employment, seniority standing for each
employee in the bargaining unit, including a seniority list for purposes of
re-call of laid off employees.

2. Job classification, including the number of Employees in each classification.

3. The average straight-time hourly earnings of the bargaining unit for the
preceding year, including shift premiums or other pay premiums except overtime
premiums.

4. The average hourly cost for each fringe benefit item and other Employer-paid
benefits; i.e., unemployment compensation, etc.

 



ARTICLE XXVIII

401(k) SAVINGS AND INVESTMENT PROGRAM


A 401(k) Savings and Ivestment Program will be established effective January 1,
1994. A match to the 401(k) Savings and Investment Program will be made
effective September 1, 1994. The match will be made on a maximum of 6% of the
base wage saved in the 401(k) Plan during a given year. The match will be 25% of
the % of base payments made by hourly employees to the hourly 401(k) Plan. The
match will be in the form of Chart Industries stock.

The Company must have a minimum EBIT of $500,000 before the match will occur
(EBIT=Earnings Before Interest and Taxes).

ARTICLE XXIX

PROFIT SHARING

Profit Sharing will be implemented for the hourly personnel on the following
basis:

1. Minimum Company EBIT - The activation level of Chart SSD profit sharing is a
minimum EBIT of $500,000 for the full fiscal (calendar) year. Once minimum EBIT
is achieved, profit sharing will be paid on profit dollars, including the first
$500,000.

2. Ebit Pool Multipliers - Once the EBIT profit level is achieved, the EBIT will
be used as follows to develop the profit sharing pool:

 
EBIT
% Profit
Sharing
  After EBIT is met [_]
0-2,500,000
8%
 
>2,500,000
10%

3. Distribution of EBIT Hourly Profit Sharing Pool:

  a. The profit sharing will be made as a % of individual annual base wages
except for exclusions (1) noted below.         The base wage distribution % is
determined as follows:         Base Wage Profit Sharing % =           EBIT Pool
$                                                          Total Chart SSD
Annual

 

21

          Base Wage Payroll(1)                                      (1)  
Excluded from base wage are overtime, service trip premium, sick pay. Also,
officers salaries will not be included as those individuals will not share in
this pool.                   EBIT pool shall include all Chart SSD employees
except excluded above.                 b.   Profit sharing will be distributed
annually within 45 days of the end of the fiscal year.                   For
example, 1999 profit sharing would be paid on or before February 15, 2000.      
            At management discretion, partial payment could be made earlier in
the year.             4.   Eligibility for Profit Sharing                
Employees are eligible to receive profit sharing if:                 a)   they
are still employed on 12/31         or       b)   they have retired from
employment during the year.

ARTICLE XXX



SEVERANCE PAY



Should the Company cease operations completely in Plaistow, New Hampshire, or
move operations to a location more than fifty (50) miles from the present
location, severance pay shall be paid at the following rate:



  1 week's wages for a full five (5) years' seniority         2 week's wages for
a full ten (10) years' seniority     3 week's wages for a full fifteen (15)
years' seniority

 

22

   4 week's wage for a full twenty (20) years or more

to employees currently employed at the time such action is taken. In the case of
a move, this allowance shall apply only to those employees who find it
inconvenient to continue employment because of the move.

ARTICLE XXXI

CONTRACT LIMITATIONS

Section 1.  The Employer and Union expressly agree that no prior understandings
or agreements and no subsequent agreements or understanding shall modify the
provisions of this Agreement unless reduced in writing, signed by the parties
hereto, and made an express amendment to this Agreement.

Section 2.  The officials executing this Agreement in behalf of the Union hereby
warrant and guarantee that they have the authority to act for, bind, and
collectively bargain in behalf of the organization which they represent, and
members of such organizations, upon approval of the International president.

Section 3.  Should any part hereof or any provisions herein contained be
rendered or declared invalid by reason of:

1.    Any existing or subsequently enacted legislation, or

23

2.    Any decree of a court of competent jurisdiction, or

3.    Any ruling of any governmental agency having jurisdiction.

such invalidation of such part or portion of this Agreement shall not invalidate
the remaining portions hereof, and they shall remain in full force and effect.

Section 4.  Contract proposals will be exchanged between the Company and the
Union at a meeting no later than thirty (30) days prior to the end of the
Contract.

The terms and provisions of this agreement shall become effective as of the 30th
day of August, 1999, and continue in effect through August 30, 2002, and from
year to year thereafter, unless sixty (60) days' written notice is given by
either party prior to the expiration of any such year that changes, amendments
or revisions are desired.

24

NOTE:  The expiration for this Agreement and future agreements is the last
Friday in August.

AGREED TO THIS 26th DAY OF August, 1999.

CHART STORAGE SYSTEMS DIVISION - PLAISTOW

BOILERMAKER'S INTERNATIONAL
LOCAL LODGE NO. 752

25



APPENDIX A

TRAINING PROGRAM

All new employees will be hired as general helpers, unless skill requirements
and actual qualifications dictate otherwise.

Within two (2) weeks after the probationary period, the foreman and employee
will discuss the employee's job classification preference. (Example: machinist,
welder, welder/fitter, radiographic technician, test technician, etc.) If a need
exists, the employee were to indicate a preference for welding, such employee
would be assigned as a general helper/welder with work assignments in this job
classification whenever possible.

All new employees in the apprentice training program will be reviewed every
three (3) months as to progress of their training. Progress will be evaluated on
the basis of specific job skills developed since the last review. The foreman
will conduct the review as to progress and deficiencies in development of job
skills using input from other trainers. Such employees will be paid increases
per review if progress is satisfactory.

An employee can advance in job classification skill level by on-the-job training
and job-related classroom instruction (example: blueprint reading, math, etc.)

There is no prescribed or minimum time for an employee to advance to a job
classification skill level. If the employee does not obtain the skills to
perform the job classification requirements within a two (2) year period after
probation, such employee will be re-classified as a general helper.

When an employee completes the training for a job classification, such employee
will be paid the rate for that classification provided a need exists for work in
that classification.

26

Specific criteria for evaluation of progress within a specific job
classification will be developed. Employees will be advised of the basis for
review and progression within a job classification at the start of the training
cycle.

The Company will lay off in accordance with the present agreement dated August
26, 1999, on the basis of job classification. It is the intent of the Company to
retain the most senior employee in the job classification in preference to
retaining a shorter service employee in the general helper classification.

27

SCHEDULE "A"

NOTES:

Combination Welder must weld three (3) or more metals by three (3) or more
processes.

Leadman receive Fifty cents ($0.50) per hour above the highest Contract rate for
the classification.

Team Leader: Employees qualified in the craft of "Team" leadership may receive
up to Fifty cents ($0.50) above their regular rate.

Group Leaders receive Thirty cents ($0.30) per hour above the highest rate for
the classification.

Carbon Arcing, when performed in a confined space, shall carry a Twenty-five
cents ($0.25) per hour premium while Employee is so engaged.

When a Pipefitter/Welder receives a welder certification stamp and has passed
the proper tests, he/she will receive the Welder/Fitter rate.

New Hampshire Radiation Safety Officer: Employees qualified and practicing the
craft of RSO will receive Fifty cents ($0.50) above their regular rate.

ASME Level III Radiographer: Employees qualified and practicing the craft of
Level III Radiography will be paid Fifty cents ($0.50) above their regular rate.



PREMIUM MACHINES:

Vertical Boring Mill - Twenty-Five Cents ($0.50) per hour.

These premiums are to be added after night differential or overtime has been
figured.

28

SCHEDULE "B"

UNION WAGES







AUGUST 30,
1999
MIN.               MAX.


AUGUST 31,
2000
MIN.               MAX.

AUGUST 30,
2001
MIN.                MAX.



ALL AROUND FILL-IN MACHINIST


13.47

15.75

13.88
16.22
14.29
16.71
MACHINE OPERATOR MS


12.15

14.12
12.52
14.54
12.89
14.98
ALL AROUND MACHINIST


12.77
15.19

13.16
15.65

13.55
16.12

FITTER/MECHANIC

12.77
15.19

13.16
15.65

13.55
16.12

COMBINATION WELDER
12.77
15.19
13.16
15.65
13.55
16.12
WELDER
12.40
14.86
12.77
15.31
13.16
15.77
GENERAL HELPER
  7.56
13.51
  7.79
13.92
  8.02
14.34
MACHINE OPERATOR - OTHER
12.77
15.19
13.16
15.65
13.55
16.12
MACHINE OPERATIOR - BR&S
12.40
14.86
12.77
15.31
13.16
15.77
PAINTER
12.40
14.86
12.77
15.31
13.16
15.77
PIPEFITTER/WELDER
12.77
15.19
13.16
15.65
13.55
16.12
SANDBLASTER
12.40
14.86
12.77
15.31
13.16
15.77
WELDER/FITTER
13.03
15.44
13.42
15.90
13.82
16.38
CHIEF STOREKEEPER
12.34
14.86
12.71
15.31
13.09
15.77
STOREKEEPER
12.15
14.12
12.52
14.54
12.89
14.98
MAINTENANCE MECHANIC
12.77
15.19
13.16
15.65
13.55
16.12
MAINTENANCE ELECTRICIAN
12.77
15.19
13.16
15.65
13.55
16.12

29



MATERIAL HANDLER


12.34

14.12

12.71

15.54

13.09

14.98

INSPECTOR


12.34

15.19

12.71

15.65

13.09

16.12

RADIOGRAPHIC TECHNICIAN


12.34

15.19

12.71

15.65

13.09

16.12

TEST TECHNIAN

12.34

15.19

12.71

15.65

13.09

16.12

TRUCK DRIVER


12.34
14.12
12.71
14.54
13.09
14.98

30